84 S.E.2d 328 (1954)
241 N.C. 73
Virginia JARRELL, Petitioner,
v.
R. Paul JARRELL, Respondent.
No. 392.
Supreme Court of North Carolina.
November 3, 1954.
*329 Archie L. Smith and Deane F. Bell, Asheboro, for respondent, appellee.
Ottway Burton, Asheboro, for petitioner, appellant.
PER CURIAM.
There is competent evidence in the Record to support His Honor's findings of fact that the respondent acted in good faith in reducing his payments to $50 a month since Lorena Jarrell's marriage, and in not making a payment of $50 a month while Roger Lee Jarrell was living with him, and that on that basis he is only $35 in arrears, which he is now ready to pay. Such findings of fact support His Honor's conclusion that respondent has shown sufficient cause why he should not be held in willful contempt of court. To constitute contempt the violation of the order to pay money for support of children must be willful. West v. West, 199 N.C. 12, 153 S.E. 600; Vaughan v. Vaughan, 213 N.C. 189, 195 S.E. 351; Smithwick v. Smithwick, 218 N.C. 503, 11 S.E.2d 455. Judge Hall was correct in ruling that the evidence failed to show a willful contempt.
Affirmed.